           Case 1:20-cv-04927-CM Document 4 Filed 09/14/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 PAUL UTAH,

                                 Plaintiff,
                                                                   1:20-CV-4927 (CM)
                     -against-
                                                                ORDER OF DISMISSAL
 MOUNT SINAI,

                                 Defendant.

COLLEEN McMAHON, Chief United States District Judge:

        By order dated July 10, 2020, the Court directed Plaintiff, within thirty days, to submit a

completed request to proceed in forma pauperis (“IFP application”) or pay the $400.00 in fees

required to file a civil action in this Court. That order specified that failure to comply would

result in dismissal of this action. Plaintiff has not filed an IFP application or paid the fees.

Accordingly, the Court dismisses this action without prejudice. See 28 U.S.C. §§ 1914, 1915.

        Plaintiff has consented to electronic service of Court documents. (ECF 2.) The Court

certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would not be taken in good

faith, and therefore in forma pauperis status is denied for the purpose of an appeal. Cf. Coppedge

v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant demonstrates good faith

when he seeks review of a nonfrivolous issue).

SO ORDERED.

 Dated:    September 14, 2020
           New York, New York

                                                             COLLEEN McMAHON
                                                         Chief United States District Judge
